Brown, Dep. Att’y-Gen.,
I have your letter of Oct. 4, 1922, asking if an owner’s driver’s license entitles the holder or holders to legally operate any motor-vehicle for the purpose of pleasure or compensation without having an operator’s license.
Section 3 [of the Act of June 30, 1919, P. L. 678, as amended by section 2] of the Act of May 16, 1921, P. L. 582, provides for the registration of motor-vehicles upon blanks furnished by the State Highway Department, and that the application for such registration shall contain the full name and residence of the owner or owners, . . . together with a sworn statement containing the name, manufacturer’s number, motor number, and so forth, of the motor-vehicle so registered. The act further provides that the State Highway Department “shall issue to the owner or owners, not exceeding two, an owner’s license, which shall entitle the holder or holders ... to lawfully operate any motor-vehicle.”
The registration certificate showing the name, address, and so forth, of the owner or owners, the name, type, manufacturer’s number, motor number of the vehicle and the registration number thereof, must at all times be carried! with the motor-vehicle for which registration has been issued, and this requirement indicates what motor-vehicle the holder of the owner’s license may operate.
1 am of the opinion that the wording of the act authorizing the holder of an owner’s license to operate any motor-vehicle means a license to operate any motor-vehicle legally registered in the owner’s name, and this he can do either for pleasure or, under the proper regulations, for compensation without procuring an additional license. The rights under an operator’s license are to drive without pay any motor-vehicle of a registered' owner, and those under a paid driver’s or chauffeur’s license to drive any motor-vehicle of a registered owner and receive compensation therefor as an employment: Com. v. Cooper, 19 Dist. R. 271.
From Guy H. Davies, Harrisburg, Pa.